Citation Nr: 1011102	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1948 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and March 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends his right wrist carpal tunnel syndrome 
is not adequately rated.  The RO has indicated that only 30 
percent of the Veteran's right wrist carpal tunnel syndrome 
is recognized as service-connected, and has rated such as 10 
percent disabling.

In support of his claim, the Veteran has submitted several 
statements from his private physician indicating his right 
hand is completely unusable and is completely related to his 
military service.  The Veteran's private physician, Dr. A, 
most recently submitted a statement in January 2010 
indicating the Veteran's exposure to severe cold during his 
service in Korea caused severe damage to his right hand.  

Other evidence, to include a December 2008 VA examination, 
establishes that only a portion of the right hand disability 
is related to service.  The Board finds that the most recent 
VA examination, conducted in December 2008, is inadequate for 
the purposes of evaluation.  Most significantly, the Veteran 
is service-connected for right hand arthritis, but the 
examiner rendered the opinion presuming that right hand 
arthritis is a non-service-connected disability.  A medical 
opinion based on incorrect factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Although 
the examiner's opinion is accompanied by a lengthy rationale, 
the Board further notes the examiner did not address Dr. A's 
numerous medical statements nor did the examiner reconcile 
those opinions with the one rendered in the report.  Given 
this conflict in the record, a VA examination should be 
conducted to determine the severity and to what extent the 
veteran's current right wrist carpal tunnel syndrome is 
attributable to his service and/or his service-connected 
disabilities.  

The Veteran, within his representative's January 2010 
statement, also contends his diabetes mellitus, type II, is 
service related due to cold weather exposure incurred in 
Korea.  This issue, however, has never been addressed by the 
regional office.  In light of the December 2008 VA 
examination opinion partially attributing the Veteran's right 
wrist carpal tunnel syndrome to his non-service-connected 
diabetes mellitus, type II, the Board concludes the issue of 
entitlement to service connection for diabetes mellitus, type 
II, is "inextricably intertwined" with the increased rating 
on appeal here.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review. Id. 

The last Statement of the Case (SOC) specific to this claim 
was issued in September 2009.  The January 2010 opinion from 
Dr. A was non-duplicative and relevant to the issue on 
appeal.  The Veteran's representative, in a January 2010 
statement, further indicates the Veteran underwent an 
examination of his right hand in January 2010 that is not 
currently of record.  The Veteran, through his representative 
in a January 2010 statement, explicitly requests a remand to 
obtain the recent medical evidence and for local 
jurisdictional review of Dr. A's most recent letter.  The 
Veteran explicitly did not waive local jurisdictional review 
of the newly submitted medical evidence.  This evidence was 
submitted within 90 days of certification of appeal.  The 
case is returned to the RO for consideration and the issuance 
of a supplemental statement of the case.  38 C.F.R. 
§ 20.1304.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from September 2009 to the 
present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain any medical records and 
hospitalization records for the Veteran's 
right wrist carpal tunnel syndrome from 
the VA Medical Center in Lexington, 
Kentucky for the time period from 
September 2009 to the present.  Any 
negative responses should be documented in 
the file.

2.  Ask the Veteran to complete release 
forms authorizing VA to request his 
treatment records from Dr. A, his 
indicated January 2010 examination, or any 
other private provider, for any right 
wrist/hand treatment received not 
currently of record.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above development is 
complete and the records are obtained, to 
the extent available, schedule the Veteran 
for a neurological VA examination to 
ascertain whether it is at least as likely 
as not that the Veteran's service-
connected right wrist carpal tunnel 
syndrome was caused or aggravated by 
service and/or a service-connected 
disability, and to ascertain how severe 
this condition is.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The examiner is also asked to provide an 
opinion reconciling the likely etiology of 
the Veteran's right wrist carpal tunnel 
syndrome.  The examiner is asked to opine 
on the following matters:

Is the Veteran's right wrist carpal tunnel 
syndrome wholly (100 percent) related to 
his service and/or his service-connected 
disabilities, to include inservice cold 
exposure and over-sue to his service-
connected gun shot wound residuals of the 
left arm?

If not, is the Veteran's right wrist 
carpal tunnel syndrome partially related 
to his service and/or service-connected 
disabilities; please allocate the 
approximate percentage attributable to 
service versus non-service related 
factors.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion 
provided, reconciling all conflicting 
medical opinions to include the December 
2008 VA examination report and Dr. A's 
statements.

4.  After the above is complete, and after 
all inextricably intertwined claims are 
developed and adjudicated, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


